Citation Nr: 1227993	
Decision Date: 08/14/12    Archive Date: 08/21/12

DOCKET NO.  07-40 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, to include as due to Agent Orange Exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel


INTRODUCTION

The Veteran had active military service from January 1966 to December 1967. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in Waco, Texas.  In pertinent part of the March 2007 decision, the RO denied entitlement to service connection for peripheral neuropathy. 

In July 2010 the Board remanded the issue of entitlement to service connection for peripheral neuropathy to the Appeals Management Center (AMC) in order for records from the Social Security Administration (SSA) to be associated with the claims folder and for the Veteran to be afforded a VA examination.  

Also in the July 2010 remand the Board remanded the issue of entitlement to service connection for posttraumatic stress disorder (PTSD).  In July 2011, during the pendency of the appeal, the AMC granted the Veteran service connection for PTSD with major depression and assigned an initial disability rating of 10 percent effective April 28, 2008, and a 50 percent disability rating effective October 7, 2010.  Since the July 2011 rating decision granted the Veteran service connection for PTSD, all benefits sought on appeal have been fully granted and the issue is no longer before the Board. 

The Veteran testified before a Decision Review Officer (DRO) in September 2009 and the undersigned Veterans Law Judge in May 2010. 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.
 
The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

After a careful review of the Veteran's claims file the Board finds that unfortunately another remand is warranted for the issue on appeal.  

In July 2010 the Board remanded in order for the AMC to obtain the Veteran's Social Security Administration (SSA) records and for the Veteran to be afforded a VA examination by a specialist.  The Veteran's SSA records were obtained and associated with the Veteran's claims file.  In September 2010 the Veteran was afforded a VA examination and the VA examiner stated that it was less likely than not that the Veteran's peripheral neuropathy was caused by or the result of his military service, including exposure to Agent Orange.  The VA examiner stated that it was most likely related to thoracic spine disc disease whose onset was nine years ago (30 years after service).  He also stated that the Veteran's peripheral neuropathy did not meet the Agent Orange criteria.  

The Board finds that another VA examination is warranted for the reasons detailed herein below and that the VA examination should be conducted by a physician and not by a registered nurse (RN) as was the September 2010 VA examination.  The Board also notes that in rendering his opinion the September 2010 VA examiner did not address the findings of a private March 2005 serological workup that was negative for peripheral neuropathy.  Additionally, while the September 2010 VA examiner stated that he reviewed the Veteran's private records there was no discussion of the May 2007 and February 2009 opinions.  Finally, while the VA examiner stated that the Veteran's peripheral neuropathy did not meet the Agent Orange criteria he did not provide an explanation about why and how it does not meet the Agent Orange criteria.  Thus, the Board finds that the new VA examiner must determine the nature and etiology of the Veteran's peripheral neuropathy of the bilateral lower extremities and include a discussion of all opinions on record (private opinions from May 2007 and February 2009 and the September 2010 VA examination). 

Prior to any VA examination, the AMC should obtain any pertinent treatment records not already associated with the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC should schedule the Veteran for a VA examination by a physician to determine the nature and etiology of the Veteran's peripheral neuropathy of the bilateral lower extremities. The entire claims file, including THIS Remand, must be made available to the examiner and the examination report should include discussion of the Veteran's medical history and assertions.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.  

The VA examiner is requested to review the pertinent medical records (including a March 2005 serological workup, private opinions from May 2007 and February 2009, and the September 2010 VA examination), examine the Veteran and provide a written opinion as to the presence, etiology and onset of his claimed peripheral neuropathy.  The VA examiner must opine to all of the following questions:

A)  Does the Veteran have a current diagnosis of peripheral neuropathy of the bilateral lower extremities?

B)  Is the Veteran's peripheral neuropathy of the bilateral lower extremities at least likely as not (greater than 50 percent) related the Veteran's military service, including in-service Agent Orange exposure?

C)  If the Veteran's peripheral neuropathy does not meet the Agent Orange criteria then an explanation is warranted on why and how it does not meet the Agent Orange criteria.  

In rendering his/her opinion the VA examiner must discuss in detail the following:

* The findings of a private March 2005 serological workup that was negative for peripheral neuropathy.  

* The May 2007 and February 2009 private opinions.  

* The September 2010 VA examination opinion. 

The examiner should set forth all examination findings, along with the complete rationale for all conclusions reached.  

2.  The AMC should review the claims file to ensure that all the foregoing requested development is completed, and, thereafter, arrange for any additional development indicated.  The AMC should then readjudicate the claim on appeal.  If any benefit sought remains denied, the AMC should issue an appropriate SSOC (Supplemental Statement of the Case) and provide the Veteran and his representative the requisite time period to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant unless he is notified.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim. 38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


